Barclay, J.
(dissenting.) — Missouri’s constitution declares that no legislative act, such as that now before the court, shall “contain more than one subject, which shall be clearly expressed in its title.” Constitution, 1875, art. 4, sec. 28.
The act in question is entitled: “An act to establish and maintain a uniform course of text books to be used in all the public schools within this state, and to reduce the price thereof.” But in section 11 it is uprovided, that this act shall not apply to any city or district which now contains or may hereafter contain more than one hundred thousand inhabitants.”
The courts take notice of the population of localities as ascertained by the United States census (State ex rel. v. County Court (1886), 89 Mo. 237), so that we know officially that by this proviso the public schools of Kansas City and of the 'city of St. Louis are excepted from the operation of the law, though the title expressly declares it applicable to “all the public schools within this state.”
*281That the above provision of the constitution is mandatory, demanding enforcement by the courts as well as observance by the legislative department, is a proposition too firmly established to require argument. State v. Miller (1870), 45 Mo. 495; Durkee v. Janesville (1870), 26 Wis. 697.
The tendency of judicial rulings in Missouri certainly has been to give it a reasonable and liberal interpretation, so as not to embarass legislative action beyond the express requirements of the organic law. Pew enactments have- been adjudged in conflict with it, yet enough to indicate that it is not to be frittered away by construction.
The constitutional mandate ,has several obvious purposes,’ among them one is to prevent the legislature, as well as the people, from being misled. Davies v. Board (1891), 89 Mich. 302; McDuffie v. State (1891), 87 Ga. 687; In re Breene (1892), 14 Colo. 401. The traditional history of its origin points to that purpose as the main one in view when it was first adopted. Savannah v. State (1848), 4 Ga. 38. No doubt it has other objects too, but this is the one which bears most directly on the case at hand. The title must “clearly -express” the subject in order that members of the general assembly may readily learn the scope of each proposed bill, and that citizens who follow legislative proceedings may have some slight notice of the purport -of pending measures.
Whatever may be the full meaning of this command, it seems to me very clear that it was never designed to sanction legislation for the schools of three fourths of the people of Missouri, under a title purporting to apply to “all the public schools within this state.”
In requiring the subject to be “clearly expressed,” the constitution certainly meant to assert that the sub*282ject should, at least, not be misrepresented in the title. Is the subject-matter expressed (“clearly” or otherwise)by a title which describes the contents and scope of the act to be different from what they are! The question implies its answer.
The case here is not one of mere vagueness of title or generality in the description of the matter contained in the body of the law. The title proclaims that the-act relates to all public schools in the state, when in fact it does not. The title is misleading. It flatly contradicts the language of the act in respect of the matter-constituting the substance of the legislation. It affords a plain illustration of the very evil which the constitutional provision was designed to prevent.
In other jurisdictions similar views have been taken of this subject. Thus in New Jersey, where the constitutional language on this point is less positive than here (the word “clearly” is there wanting), an act-entitled: “To fix and regulate the salaries of city officers in'cities of this state,” was held void because-the terms of the statute applied to one city only, contrary to the intimation in the title. Coutieri v. New Brunswick (1882), 44 N. J. Law, 58.
In Louisiana, an act “to enforce labor contracts,”' etc., was adjudged unconstitutional, in that the body of the law punished the violation of all contracts, not merely “labor contracts” as the title declared. State v. Pierson (1892), 10 South. Rep. (La.) 400. See also Taylor v. Kirby (1889), 31 Ill. App. 658; Wulftange v. McCollom (1885), 83 Ky. 361, and Hyman v. State (1888), 87 Tenn. 109.
These decisions emphasize the principle that the-title must not mislead. If it does, the act necessarily gives way to the superior authority of the fundamental law which forbids the false label.
*283However beneficial the purpose sought by the legislation under review, it cannot be considered to dispense with the observance of those forms which the people, in their sovereign power for reasons satisfactory to them, have seen fit to prescribe as essential to the proper expression of their will. We are not at liberty to set aside their command, nor should we do so by indirection in so interpreting their language as to reduce it to a dead letter.
While every reasonable intendment should be made to support the validity of acts of the general assembly, it is nevertheless our duty to give effect to the organic law, and, in case of a departure from it, to so declare on a proper occasion.
This act, in my opinion, is void for the reason above indicated (irrespective of any other criticism to which it may be justly subject). The motion to quash should be sustained.